Case 3:20-cv-01154-BJD-JBT Document 1-3 Filed 10/09/20 Page 1 of 2 PageID 70




                     Exhibit C
              Case 3:20-cv-01154-BJD-JBT Document 1-3 Filed 10/09/20 Page 2 of 2 PageID 71
                                                                                                  ENDUREED
                                                                                            313 SW WINDSWEPT GLEN
                                                                                               LAKE CITY, FL 32024
                                                                                            TOLL FREE: 1-877-784-2824
                                                                                                www.endureed.com




             SELECT DESIRED MODEL:

                WEATHERED PALM (410900-WP-FR )
                 NEW PALM (410700-RP-FR)

                                                                        PLAN VIEW

                                                                                                               CLICK-LOCK
                                                                                                               STRIP
                                                                              36"
                                                                                                               NAIL LOCATIONS (6)
                                                                                                               FOR INSTALLATIONS
                                                                                                               OVER PLYWOOD
                                                                                                               DECK
                                                          1.25"
                                                  9-10"




                                                                                                               THICKNESS
                                                                                                               0.030" ± 0.003"
                                            27"




                                                                      FRONT ELEVATION
                                                                       FIELD SHINGLE

           SPECIFICATION
           MATERIAL: HDPE
           WEIGHT: 095 LBS (0.430 KG)
           COVERAGE: 1.88 SQFT (0.174M²)
           FIRE RATING: CLASS A (NON-FIRE RATED AVAILABLE )

           NOTES:
           1. INSTALLATION TO BE COMPLETED IN ACCORDANCE WITH MANUFACTURER'S SPECIFICATIONS.
           2. DO NOT SCALE DRAWING.
           3. THIS DRAWING IS INTENDED FOR USE BY ARCHITECTS, ENGINEERS, CONTRACTORS, CONSULTANTS AND DESIGN PROFESSIONALS
              FOR PLANNING PURPOSES ONLY. THIS DRAWING MAY NOT BE USED FOR CONSTRUCTION.
           4. ALL INFORMATION CONTAINED HEREIN WAS CURRENT AT THE TIME OF DEVELOPMENT BUT MUST BE REVIEWED AND APPROVED BY
              THE PRODUCT MANUFACTURER TO BE CONSIDERED ACCURATE.
           5. CONTRACTOR'S NOTE: FOR PRODUCT AND COMPANY INFORMATION VISIT www.CADdetails.com/info AND ENTER
              REFERENCE NUMBER 5267-001


                       VIVA PALM
                       FIELD SHINGLE - ELEVATIONS, PLAN AND DETAILS

5267-001                                                                                                      REVISION DATE 07/09/2018
PROTECTED BY COPYRIGHT ©2018 CADDETAILS.COM LTD.                                                                         CADdetails.com
